Case 8:19-cv-01940-KKM-AAS Document 41 Filed 03/17/21 Page 1 of 14 PageID 282




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


JAMES D. STEFFENS,

      Plaintiff,

 v.                                                 Case No. 8:19-cv-01940-KKM-AAS

CHRISTOPHER NOCCO,
in his Official Capacity
as PASCO COUNTY SHERIFF,

     Defendant.
_______________________________

                                        ORDER

      Defendant Christopher Nocco filed a motion to dismiss (Doc. 33) Plaintiff

James Steffens’s amended complaint (Doc. 32) on the grounds it was an impermissible

shotgun pleading, suffered from improper claim splitting, and failed to state claims

upon which relief can be granted under Federal Rule of Civil Procedure 12(b)(6). For

the below reasons, the Court denies the motion in part and grants the motion in part.

                                    I. Background

      Plaintiff was an employee at the Pasco County Sheriff’s Office, and Defendant

is the Pasco County Sheriff. (Doc. 32 at 2–3). During his time as an employee, Plaintiff

alleges that members of the Pasco County Sheriff’s Office discriminated against him in

multiple ways, largely because Plaintiff was in a biracial romantic relationship with

another coworker. (Doc. 32 at 7). Plaintiff alleges he was transferred to a less desirable
Case 8:19-cv-01940-KKM-AAS Document 41 Filed 03/17/21 Page 2 of 14 PageID 283




job (Doc. 32 at 5), denied educational opportunities (Doc. 32 at 6), and harassed

because of his relationship (Doc. 32 at 8). This culminated in Plaintiff being forced to

resign as part of Defendant’s plan to have Plaintiff publicly take the blame for an

incident regarding one of Plaintiff’s subordinates. (Doc. 32 at 17–21).

      After being dismissed, Plaintiff brought this case pro se against numerous

government officials for alleged unlawful employment practices. (Doc. 1). The Court

dismissed Plaintiff’s original complaint sua sponte as an impermissible shotgun

pleading. (Doc. 30 at 3). The Court noted multiple problems with Plaintiff’s complaint,

including incorporating every preceding paragraph into each claim (Doc. 30 at 3),

asserting multiple claims without specifying exactly which defendants were accused of

what conduct (Doc. 30 at 4), and including numerous irrelevant and conclusory details

(Doc. 30 at 4).

      The Court afforded Plaintiff an opportunity to file an amended complaint that

ameliorates these issues. (Doc. 30 at 5); see also Vibe Micro, Inc. v. Shabanets, 878 F.3d

1291, 1295 (11th Cir. 2018). Plaintiff, with the assistance of counsel, (Doc. 29), filed an

amended complaint on July 8, 2020. (Doc. 32). The now-operative complaint removed

all defendants except Pasco County Sheriff Christopher Nocco in his official capacity.

Defendant moves to dismiss the amended complaint (Doc. 33) on multiple grounds,

arguing that the complaint remains a shotgun pleading, is a consequence of

impermissible claim splitting, and fails to state a claim upon which proper relief can be

granted. Each of these arguments will be addressed in turn.

                                            2
Case 8:19-cv-01940-KKM-AAS Document 41 Filed 03/17/21 Page 3 of 14 PageID 284




                                        II. Analysis

                                   A. Shotgun Pleading

       Defendant first argues that the amended complaint should be dismissed because

it remains a shotgun pleading. (Doc. 33 at 3–5). A shotgun pleading is any pleading

which “fail[s] to one degree or another . . . to give the defendants adequate notice of

the claims against them and the grounds upon which each claim rests.” Weiland v. Palm

Beach Cnty. Sheriff’s Off., 792 F.3d 1313, 1323 (11th Cir. 2015). Although shotgun

pleadings can take many forms, the Eleventh Circuit has identified four “rough types”

of categories of shotgun pleadings. Id. at 1321–23. The category most relevant here is a

complaint that is “replete with conclusory, vague, and immaterial facts not obviously

connected to any particular cause of action.” Id. at 1322. Although Defendant points

out many problems in Plaintiff’s amended complaint, a complaint should be dismissed

as an impermissible shotgun pleading only when “it is virtually impossible to know which

allegations of fact are intended to support which claim(s) for relief.” Id. at 1325

(emphasis in original) (quoting Anderson v. Dist. Bd. of Trustees of Cent. Fla. Cmty. Coll., 77

F.3d 364, 366 (11th Cir. 1996)). Because the amended complaint’s flaws do not rise to

this exacting standard, the Court declines to dismiss it as an impermissible shotgun

pleading.

       First, the amended complaint is significantly improved from the original. The

amended complaint largely addresses the defects identified in the Court’s first dismissal

order. (Doc. 30). With Nocco as the only Defendant, each count is clearer and more

                                              3
Case 8:19-cv-01940-KKM-AAS Document 41 Filed 03/17/21 Page 4 of 14 PageID 285




focused; the number of factual paragraphs is reduced; and some of the conclusory or

vague paragraphs are now absent. That is not to say that an improved complaint is

always acceptable, see, e.g., Barmapov v. Amuial, 986 F.3d 1321, 1324 (11th Cir. 2021), but

the changes made here are sufficient.

       Second, many of the critiques offered by Defendant center around the legal

errors in Plaintiff’s complaint. While these issues may in fact be “dispositive in a Rule

12(b)(6) analysis, . . . [they are] not dispositive of the separate question of whether the

claims in this complaint are so poorly pleaded that they warrant a dismissal [as a shotgun

pleading].” Weiland, 792 F.3d at 1325. Thus, many of Defendant’s arguments against

certain counts are better addressed as a Rule 12(b)(6) matter, see infra Section C. 1–4

(addressing the counts that Defendant moved to dismiss under that rule), and not as an

argument to prove a shotgun pleading.

       While the amended complaint is not so incomprehensible as to make it a shotgun

pleading, it is far from the quality commensurate of a plaintiff represented by counsel.

The Court expects that future papers by Plaintiff’s counsel will not share the amended

complaint’s pervasive grammatical, spelling, and formatting errors.

                                   B. Claim Splitting

       Defendant next argues that the amended complaint should be dismissed because

it is an impermissible instance of claim splitting with another case in which Steffens is

a plaintiff. (Doc. 33 at 5). The rule against claim splitting “requires a plaintiff to assert

all of its causes of action arising from a common set of facts in one lawsuit.” Vanover v.

                                             4
Case 8:19-cv-01940-KKM-AAS Document 41 Filed 03/17/21 Page 5 of 14 PageID 286




NCO Fin. Servs., Inc., 857 F.3d 833, 841 (11th Cir. 2017) (quoting Katz v. Gerardi, 655

F.3d 1212, 1217 (10th Cir. 2011)). In assessing whether improper claim splitting has

occurred, a court asks: (1) whether the cases involve the same parties; and (2) whether

the cases are based on the same nucleus of operative facts. See Shannon v. Nat’l R.R.

Passenger Corp., 780 F. App’x 777, 779 (11th Cir. 2019). Because Steffens is no longer a

plaintiff in the Squitieri lawsuit, (Doc. 34 at 4), those cases no longer involve the same

parties and this argument fails the first prong. Therefore, the Court denies Defendant’s

claim splitting argument.

                      C. Failure to State Claims under Rule 12(b)(6)

      Defendant moves to dismiss Plaintiff’s 42 U.S.C. § 1985 claim, defamation claim,

gender discrimination claim, and Florida Civil Rights Act of 1992 (FCRA) claim under

Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief

can be granted. The Court grants Defendant’s motion to dismiss Plaintiff’s § 1985 claim

and defamation claim because Plaintiff fails to state a claim. Because Plaintiff did not

plead a gender discrimination claim and a FCRA claim, any argument as to these two

claims is moot.

      When reviewing motion to dismiss under Rule 12(b)(6) claims, the Court will

accept “the factual allegations in the complaint as true and constru[e] them in the light

most favorable to the plaintiff.” McGroarty v. Swearingen, 977 F.3d 1302, 1306 (11th Cir.

2020) (quoting Glover v. Liggett Grp., Inc., 459 F.3d 1304, 1308 (11th Cir. 2006)). That

being said, “[c]onclusory allegations, unwarranted factual deductions or legal

                                            5
Case 8:19-cv-01940-KKM-AAS Document 41 Filed 03/17/21 Page 6 of 14 PageID 287




conclusions masquerading as facts will not prevent dismissal.” Davila v. Delta Air Lines,

Inc., 326 F.3d 1183, 1185 (11th Cir. 2003). Plaintiff must provide enough factual support

to raise a claim for relief above the mere speculative level and to indicate the presence

of the necessary elements to prove his claim. See Watts v. Fla. Intern. Univ., 495 F.3d

1289, 1295–96 (11th Cir. 2007); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                                        1. Count I: Title VII

       In its motion to dismiss, Defendant argues that Plaintiff cannot state a viable

claim of gender discrimination under Title VII because his claim is untimely and

Plaintiff failed to exhaust his administrative remedies. (Doc. 33 at 9–10). But Plaintiff

did not bring a sex discrimination claim as a standalone count in his amended complaint

(Doc. 32), and states that “he has not made a claim for gender discrimination under

Title VII” in his response in opposition to Defendant’s motion to dismiss. (Doc. 34 at

6–7). 1 Thus, the Court finds that Plaintiff never pleaded a sex discrimination claim

under Title VII in his amended complaint, meaning that any argument on the

nonexistent claim is moot.

       Plaintiff also brought a race discrimination claim under Title VII, alleging that he

faced adverse action because of his race and bi-racial relationship. (Doc. 32 at 23).




1 One cannot fault Defendant too much for the confusion, as the amended complaint’s first
substantive paragraph explains that “[t]his action seeks . . . [relief] for Defendant’s unlawful
employment practices on the basis of race and sex in violation of Title VII.” (Doc. 32 at 1)
(emphasis added).

                                               6
Case 8:19-cv-01940-KKM-AAS Document 41 Filed 03/17/21 Page 7 of 14 PageID 288




Because Defendant did not challenge the claim of racial discrimination or move for its

dismissal, the Court will not dismiss the claim at this juncture.2

                                 2. Count III: 42 U.S.C. § 1985

       Plaintiff alleges that Defendant, alongside four other “Sherriff’s Office

employees” (Doc. 32 at 25) conspired to deprive Plaintiff of his civil rights in violation

of 42 U.S.C. § 1985, presumably subsection (3), which authorizes recovery of damages

“[i]f two or more persons in any State or Territory conspire . . . for the purpose of

depriving, either directly or indirectly, any person or class of persons of the equal

protection of the laws, or of equal privileges and immunities under the laws.” While the

Court is not clear on the exact contours of this conspiracy based on the amended

complaint’s allegations, it seems to center around the multiple coworkers and

supervisors who denied Plaintiff educational opportunities, forced his resignation, and

publicly blamed him for his subordinate’s actions.

       Plaintiff’s argument fails because it is barred by the intracorporate conspiracy

doctrine. “Under the intracorporate conspiracy doctrine, a corporation’s employees,

acting as agents of the corporation, are deemed incapable of conspiring among

themselves or with the corporation,” as long as the employees are acting within the

scope of their employment. Dickerson v. Alachua Cnty. Comm’n, 200 F.3d 761, 767 (11th



2 Defendant also does not move to dismiss under Rule 12(b)(6) Plaintiff’s § 1983 claim or his
retaliation claim. Accordingly, the Court will not address whether Plaintiff adequately pleaded
those claims.

                                              7
Case 8:19-cv-01940-KKM-AAS Document 41 Filed 03/17/21 Page 8 of 14 PageID 289




Cir. 2000); Grider v. City of Auburn, 618 F.3d 1240, 1261 (11th Cir. 2010). The

intracorporate conspiracy doctrine applies with equal force to public entities. See Denney

v. City of Albany, 247 F.3d 1172, 1190 (11th Cir. 2001); Dickerson, 200 F.3d at 768.

       Plaintiff alleges that “NOCCO, through his actions and those of Sherriff’s Office

employees” conspired to deprive Plaintiff of his rights. (Doc. 32 at 25). Because this

allegation includes members only within the Pasco County Sherriff’s Office, their

actions are attributed to a single entity and therefore fall within the intracorporate

conspiracy doctrine. The Eleventh Circuit has specifically applied the intracorporate

conspiracy doctrine to allegations involving multiple employees within a sheriff’s office,

confirming the application to this circumstance. See Tillman v. Orange Cnty., 519 F. App’x

632, 636 (11th Cir. 2013) (finding that the intracorporate conspiracy doctrine applied

to claims against employees of the Orange County Sheriff’s Office).

       Plaintiff argues that the intracorporate conspiracy doctrine is inapplicable

because the conspirators’ alleged racial and employment discrimination places their

actions outside the scope of their official duties. (Doc. 34 at 4–6). This argument

misunderstands the exception. The proper inquiry is not whether the person’s job

functions include violating constitutional rights, but rather “whether the employee . . .

was performing a function that, but for the alleged constitutional infirmity, was within

the ambit of the officer’s scope of authority (i.e., job-related duties) and in furtherance

of the employer’s business.” Grider, 618 F.3d at 1261. It is clear that a sheriff’s scope of

authority includes the ability to promote and reassign his employees to different

                                             8
Case 8:19-cv-01940-KKM-AAS Document 41 Filed 03/17/21 Page 9 of 14 PageID 290




positions within the office. Therefore, the Defendant was acting within the scope of his

authority, and the intracorporate conspiracy doctrine remains applicable.

      Finally, Plaintiff points to a case where the First Circuit declined to apply the

intracorporate conspiracy doctrine to a § 1985(3) claim where the defendants’ actions

“involved a series of acts over time going well beyond simple ratification of a managerial

decision by directors.” Stathos v. Bowden, 728 F.2d 15, 21 (1st Cir. 1984). The Eleventh

Circuit has previously declined to rule on the validity of this possible exception, see

Dickerson, 200 F.3d at 770, and this Court is not aware of any subsequent decisions on

the matter. Viewing this as a matter of first impression within the Eleventh Circuit, this

Court will not apply the “series of acts” exception.

      First, there are reasons to doubt the underlying logic of Stathos. As one court has

noted, there is some “conceptual difficulty with the idea evidently propounded by these

cases that the number of discriminatory acts can create a conspiracy although each act

is committed by a single entity. The general rule remains that a single entity cannot

conspire with itself.” Coley v. M & M Mars, Inc., 461 F. Supp. 1073, 1076 (M.D. Ga.

1978). If a conspiracy requires more than one entity, then the number of actions

involved seems irrelevant. Moreover, this exception is not justified by § 1985’s text,

which only speaks of “any act” that causes injury to the Plaintiff. See also Intracorporate

Conspiracies Under 42 U.S.C. § 1985(c), 92 Harv. L. Rev. 470, 472–73 (1978). Judge Frank

Easterbrook has offered similar critiques and demonstrated the inconsistent and

illogical outcomes from such a position. See Travis v. Gary Cmty. Mental Health Ctr., Inc.,

                                            9
Case 8:19-cv-01940-KKM-AAS Document 41 Filed 03/17/21 Page 10 of 14 PageID 291




 921 F.2d 108, 111 (7th Cir. 1990) (“A single corporate executive who made multiple

 decisions would not be a ‘conspiracy’; why then would two discriminatory or retaliatory

 acts approved by a plurality of corporate executives be a conspiracy, if a single act by

 the same executives is not?”).

        Second, other in-circuit district courts have declined to apply the series-of-

 actions exception. See Jackman v. 20th Jud. Cir. Ct. Admin., No. 2:19-cv-828-FtM-

 38MRM, 2020 WL 6321921, at *3 (M.D. Fla. Oct. 28, 2020) (collecting cases). These

 decisions are bolstered by the numerous examples where the Eleventh Circuit—without

 raising the issue—consistently applied the intracorporate conspiracy doctrine to cases

 involving multiple actions. See, e.g., Grider, 618 F.3d 1240 (dismissing a § 1985 conspiracy

 claim from a bar owner who alleged police surveillance, numerous overcrowding

 citations, and discriminatory occupancy calculations); Nassar v. Fla. Dep’t of Agric., 754

 F. App’x 903, 904 (11th Cir. 2018) (dismissing a § 1985 claim from an individual who

 claimed government officials conspired to “conduct near-constant, intrusive

 surveillance of her” on numerous occasions); Holloman v. Jacksonville Hous. Auth., No.

 06-10108, 2007 WL 245555, at *1 (11th Cir. 2007) (affirming district court’s grant of a

 motion for summary judgment where an individual claimed government officials

 evicted and denied him housing subsidies for five years in violation of § 1985). While

 this Court does not interpret these cases as officially rejecting the series-of-actions

 exception, it is evidence that the Eleventh Circuit does not read the scope of the

 intracorporate conspiracy doctrine as narrowly as the First Circuit did.

                                             10
Case 8:19-cv-01940-KKM-AAS Document 41 Filed 03/17/21 Page 11 of 14 PageID 292




        Lastly, the factual circumstances in Stathos are different from this case in

 important ways. The First Circuit placed great weight on the fact that the defendants

 were government commissioners, each jointly endowed with substantial discretion and

 control over the situation. As then-Judge Stephen Breyer wrote, the defendants’ actions

 “consisted of joint discretionary activity—with many words and several deeds—

 engaged in by each of the Commissioners.” Stathos, 728 F.2d at 21. This coordinated

 approach among equals is not the same as this case, where Defendant supervises all the

 other alleged co-conspirators in a clear chain of command. Moreover, the Stathos Court

 emphasized the series of coordinated discussions and decisions among the defendants

 to justify the exception. See id. at 20. Here, Plaintiff does not, except in very conclusory

 ways, allege anything near the same level of coordination as in Stathos. Three of the

 alleged conspirators, Harrington, Peake, and Moore, play only a minor role. This

 dynamic does not match the one is Stathos, undermining the applicability of the

 exception here.

                                3. Count V: Defamation Claim

        Plaintiff argues that Defendant defamed him under Florida state defamation law

 by publicly blaming Plaintiff for the illegal actions of Plaintiff’s subordinate. Plaintiff

 alleges that “NOCCO stated publicly to the media outlets that STEFFENS was a

 ‘systemic failure’ as a Captain and that STEFFENS ‘did nothing’ to investigate the

 actions of Pasco Sheriff’s Office Deputy Mercado.” (Doc. 32 at 20).




                                             11
Case 8:19-cv-01940-KKM-AAS Document 41 Filed 03/17/21 Page 12 of 14 PageID 293




        This claim fails because Defendant had absolute privilege for his statements. In

 exercising supplemental jurisdiction over a state defamation claim, this Court will apply

 the relevant state law to any issue not governed by substantive federal law. See Flava

 Works, Inc. v. City of Miami, 609 F.3d 1233, 1237 (11th Cir. 2010); Erie R. Co. v. Tompkins,

 304 U.S. 64, 78 (1938).

        Here, the Florida state law on absolute privilege is clear. “[S]tatements made by

 officials of all branches of government in connection with their official duties [are]

 absolutely privileged.” Hauser v. Urchisin, 231 So. 2d 6, 8 (Fla. 1970). This privilege

 ensures the free flow of information from public officials to the public, and applies, no

 matter “[h]owever false or malicious or badly motivated the accusation may be.” Id.

 Florida Courts have routinely held that this immunity covers media briefings conducted

 by law enforcement officers. See, e.g., Stephens v. Geoghegan, 702 So. 2d 517, 523 (Fla. 2d

 DCA 1997); Crowder v. Barbati, 987 So. 2d 166, 167 (Fla. 4th DCA 2008) (“This absolute

 privilege extends to a sheriff for comments made in the course of the sheriff's duties.”)

        Plaintiff responds by arguing that this immunity does not apply because

 Defendant’s actions were neither “a judicial activity nor a legislative activity.” (Doc. 34

 at 6). This argument misreads a single sentence in Hauser—the only case Plaintiff cites

 for support. Hauser itself states that public accountability requires that “[a]ny public

 servant should expect that those having authority to discharge him will [publicly] explain

 their reasons for such dismissal.” Hauser, 231 So. 2d at 8. The issue in Hauser centered

 around public statements made by the city commissioner about removing the city

                                             12
Case 8:19-cv-01940-KKM-AAS Document 41 Filed 03/17/21 Page 13 of 14 PageID 294




 prosecutor. As in Hauser, this case centers around a government official publicly

 explaining why he chose to remove an employee, so the same protections should apply.

 Thus, because Defendant’s statements are protected by absolute privilege, Plaintiff’s

 defamation claim fails.

                                4. Florida Civil Rights Act of 1992

        In his motion to dismiss, Defendant moves to dismiss Plaintiff’s FCRA claim.

 (Doc. 33 at 10–12). In Plaintiff’s response to Defendant’s motion to dismiss, Plaintiff

 states that he “has not made a claim under the Florida Civil Rights Act, and any

 argument for the dismissal of a non-existent claim is moot.” (Doc 34 at 7). Whether

 Plaintiff intended to bring the claim and now realizes it fails or his counsel was too

 hurried to edit out extraneous material, Plaintiff never included a FCRA claim as a

 standalone count in his amended complaint. (Doc. 32). Thus, the Court finds that

 Plaintiff never pleaded a FCRA claim and concludes that any argument on the

 nonexistent claim is moot. 3

        Therefore, it is ORDERED:

        1. Defendant’s motion to dismiss is DENIED IN PART and GRANTED

           IN PART. The shotgun pleading objection and the claim-splitting objection

           are DENIED, and Defendant’s motion to dismiss Counts III and V is


 3  As previously noted, Defendant cannot be faulted for this confusion, as the amended
 complaint states that Plaintiff seeks damages for “Defendant’s unlawful employment practices
 . . . in violation of the Florida Civil Rights Act of 1992” in its introductory paragraph and
 invokes the jurisdiction of the FCRA in a later paragraph. (Doc. 32 at 1, 3).

                                              13
Case 8:19-cv-01940-KKM-AAS Document 41 Filed 03/17/21 Page 14 of 14 PageID 295




          GRANTED. Defendant’s arguments as to claims on gender discrimination

          and the FCRA are DENIED AS MOOT.

       2. Counts III (42 U.S.C. § 1985) and V (defamation) are DISMISSED WITH

          PREJUDICE.

       3. This Matter will proceed only on Count I (race discrimination under Title

          VII), Count II (42 U.S.C. § 1983), and Count IV (retaliation).

       ORDERED in Tampa, Florida, on March 17, 2021.




                                          14
